Citation Nr: 1243557	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for tinea versicolor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's increased rating claim.  Specifically, the Board finds that a new VA examination should be performed to determine the current severity of his service-connected tinea versicolor.

The Veteran's service-connected skin condition is rated based on the percentage of body area affected or the use of systemic therapy.  The September 2008 VA examination made a diagnosis of tinea versicolor and found discoloration on the Veteran's left cheek; however, the examiner did not state the percentage of the Veteran's body or percentage of exposed areas affected by the tinea versicolor.  The Veteran must be provided with a contemporaneous examination with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Additionally, the Veteran has stated the severity of his service-connected tinea versicolor waxes and wanes.  His VA skin examination was performed in September 2008, and the examiner noted that some skin patches "seem non active."  In cases such as this where the disability to be rated is subject to active and inactive stages, VA has a duty to examine the claimant during an active phase.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The RO should attempt to schedule another VA dermatological examination of the Veteran during an active stage of the service-connected condition.  Id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  All efforts to schedule the examination during a period of flare up should be documented in the claims file and if such scheduling is not possible, the reason should be documented in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records from the Broward County Community Based Outpatient Clinic (CBOC) and Miami, Florida VA medical center (VAMC) for the period from July 2009 through the present.  A response, negative or positive, should be associated with the claims file.  

2.  After completion of the foregoing, schedule the Veteran for a VA dermatological examination to determine the severity of his service-connected tinea versicolor.  All efforts should be made to schedule this examination for a time when the skin condition is active.  If it is not possible to schedule the examination during a flare-up, the reason must be documented in the claims folder.  

The claims folder, including this remand, and access to Virtual VA electronic folder must be made available to the examiner for review; consideration of such should be reflected in the completed examination report.

Based on the examination, the examiner must: 

(a) Describe any manifestations of the tinea versicolor and indicate the percent of entire body involved, the percent of exposed area affected, whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required and, if so, the frequency and duration of their use.  

(b) Describe any disfigurement of the head, face, or neck associated with the Veteran's tinea versicolor, including any residual scarring and specify the area(s) of scarring and size of scarring in square inches. 

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disability and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


